Citation Nr: 0919817	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for foot fungus.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran, who served with the Army National Guard, had a 
period of active duty for training from March to August of 
1988 and also served from February to June of 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The Veteran requested a Travel Board hearing in his September 
2005 Substantive Appeal.  He was scheduled for such a hearing 
in May 2009 but failed to report for that hearing without 
explanation.  His hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate current ulcers.

2.  The competent medical evidence of record does not 
indicate a current foot fungus.

3.  The competent medical evidence of record does not 
indicate current migraine headaches.


CONCLUSIONS OF LAW

1.  Ulcers were not incurred in or aggravated by service, nor 
may they be presumed to have been.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  A foot fungus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Migraine headaches were not incurred in or aggravated by 
service, nor may they be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including peptic ulcers and 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Board finds that there is no competent 
medical evidence of record, either in service or post-
service, indicating current ulcers, foot fungus, or migraine 
headaches.  The Board is aware that the Veteran had crampy 
abdominal pain and loose bowel movements in July 1988, but he 
was found to have acute gastroenteritis, with no follow-up 
treatment.  While he had an abdominal examination in the 
course of VA treatment in September 2006, this was associated 
with treatment for a right inguinal hernia rather than an 
ulcer or other stomach disorder.  

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  Such 
opinions are "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no competent medical evidence indicating 
current disorders, let alone evidence linking such disorders 
to service, and no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
Veteran's claims is his own lay opinion, as indicated in his 
August 2004 application.  The Veteran, however, has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render either a medical diagnosis or 
a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for ulcers, a foot 
fungus, and migraine headaches, and these claims must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, a notice letter fulfilling the requirements of 
38 C.F.R. § 3.159(b) was furnished to the Veteran in October 
2004.  Also, in March 2006, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  All records of reported and relevant 
medical treatment have been obtained by the RO.  For reasons 
described above, a VA examination has been determined to not 
be "necessary," in light of 38 U.S.C.A. § 5103A(d), in this 
case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for foot fungus is denied.

Entitlement to service connection for migraine headaches is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


